Citation Nr: 0032534	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-16 425	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971, almost continuous service from January 1977 to October 
1978.  He died in June 1998.  The appellant is the veteran's 
widow.  Her claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1999 determination of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), denying the appellant's claim on the 
basis that she could not be recognized as the surviving 
spouse of the veteran for VA benefit purposes. 


FINDINGS OF FACT

1.  The veteran and the appellant were married on August [redacted], 
1997 and the veteran was married to his previous wife until 
July [redacted], 1997.  

2.  No children were born of the union of the veteran and the 
appellant.

3.  The veteran died on June [redacted], 1998.

4.  The veteran and the appellant were not married for one 
year prior to his death.  


CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(a), 
(c), 1102 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.54 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to recognition as the veteran's surviving spouse for 
the purpose of receiving VA benefits.  Generally, to be 
entitled to VA benefits as a "surviving spouse" of a veteran, 
a claimant must: (1) be of the opposite sex of the veteran; 
(2) have been the veteran's spouse at the time of the 
veteran's death; (3) have lived continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death; and (4) not have remarried or, since the veteran's 
death, been living with someone and holding herself out 
openly to the public as the spouse of another person.  See 38 
U.S.C.A. § 101(3) (West 1991).  With regard to the payment of 
VA death benefits, the surviving spouse must have been 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  See 38 U.S.C.A. §§ 1102, 1541(f); 38 C.F.R. § 3.54 
(2000). 

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights to 
benefits accrued.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  A valid marriage may be established by various types 
of documentary evidence together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
See 38 C.F.R. § 3.205(a).  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  See 38 C.F.R. § 
3.205(a)(6). 

In this case, the record contains a certified copy of a 
marriage certificate, written statements and VA Forms 21-686C 
(Declaration of Status of Dependents) establishing that the 
appellant and the veteran married on August [redacted], 1997, 
and had no children from their union.  The record also contains 
the veteran's death certificate, which reflects that he died on 
June [redacted], 1998.  In light of the contents of these documents, 
which disclose that the appellant was not married to the 
veteran at least one year prior to his death and had no 
children with the veteran, the appellant may not be 
recognized as the surviving spouse of the veteran for 
purposes of VA death benefits.  See 38 U.S.C.A. §§ 1102, 
1541(f); 38 C.F.R. § 3.54.

The appellant asserts that, although she did not marry the 
veteran until August 1997, she cared for him since 1993, as 
he struggled with a fatal illness.  The Board is unclear 
whether, by making this assertion, the appellant is arguing 
that she had a common law marriage with the veteran from 1993 
to 1997.  Regardless, her claim still fails.  The record in 
this case contains written statements, VA Forms 21-686C 
(Declaration of Status of Dependents), and a divorce decree 
establishing that the veteran was married to his previous 
wife from 1983 or 1984 to July [redacted], 1997.  Therefore, 
only in certain circumstances could any common law marriage 
between the veteran and the appellant be deemed valid. 

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the claimant 
entered into the marriage without knowledge of the 
impediment; (3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104, 107 (1996) (in cases 
where the veteran was still legally married to another 
person, if the appellant was unaware of the legal impediment, 
then an otherwise invalid common law marriage may be deemed 
valid).  

The appellant in this case has not asserted that she was 
unaware that the veteran was married from 1933 to 1997.  Her 
initial application for VA death pension benefits received in 
July 1998 indicates that she was aware of one prior marriage, 
and her second application received in August 1998 
acknowledges all of the veteran's prior marriages.  In 
addition, the veteran petitioned for and was granted a 
divorce from his previous wife approximately one month before 
he married the appellant, when the appellant was closely 
monitoring the veteran's health.  It is unlikely, given the 
veteran's health and circumstances, that his actions in this 
regard went unnoticed by the appellant.  Certainly the 
appellant has not submitted any evidence to the contrary.

The Board acknowledges the arguments advanced by the 
appellant.  However, the legal criteria governing one's 
status as a surviving spouse are clear and specific, and the 
Board is bound by them.  In this case, they do not provide a 
basis upon which a favorable decision can be rendered.  The 
law in this case is dispositive; therefore, the appellant's 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recognition as the veteran's surviving spouse for the purpose 
of receiving VA benefits is denied. 



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 

